Title: Thomas Jefferson to Richard C. Derby, 6 March 1817
From: Jefferson, Thomas
To: Derby, Richard Crowninshield


          
            Sir
            Monticello
Mar. 6. 17.
          
          Your letter of Feb.  27. from Washington is just now recieved. mrs Randolph and family, as well as myself, would have been much gratified by the visit which mrs Derby and yourself had proposed to make us at Monticello, had the state of the roads, the weather, & other circumstances permitted it. but ‘tout ce qui est differé n’est pas perdu,’ as the French say, and as I am by your letter encouraged to expect after your return. after travelling over so much foreign country a more extended knolege of our own may offer you interesting contrasts, and not all of them to our disadvantage.
          It had been so long since I had heard of Madame de Corny that I had begun to be uncertain whether she was still living, and on that doubt had been afraid to write to her. but mrs Cruger being good authority for that fact I now write with pleasure, and am indebted to mrs Derby and yourself for the opportunity of doing it. my last information was that she had become decrepid by a fall and much retired from the world. twenty seven years of revolutions & counterevolutions, aided by the ordinary course of mortality  have swept off the whole of my friends & acquaintances in Paris, Madame de Corny & Monsr de la Fayette excepted. to this last you need no letter, & I recollect no other now living to whom a letter would be either useful or agreeable to you. I have some literary correspondents there, not personally known to me, nor as to their habits of society.   I thank you for your kind offers of service in Europe: but I am so far withdrawn from my relations with that hemisphere, as to leave me nothing wherewith to trouble you. with the Indian wish therefore of clear skies, smooth waters, and propitious spirits, I tender to mrs Darby and yourself the assurance of my high respect & consideration
          Th: Jefferson
        